 

AMENDMENT NO. 1

 

TO THE

 

PRODUCTS AND SERVICES AGREEMENT

 

NO. AIR-12-001

 

BETWEEN

 

AIREON LLC

 

AND

 

HARRIS CORPORATION

 

For

 

Automatic Dependent Surveillance-Broadcast (ADS-B) Payload Development

 

Aireon LLC Business Proprietary Information

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

PREAMBLE

 

This Amendment No. 1 (the “Amendment”) to the Products And Services Agreement
for ADS-B Payload Development No. AIR 12-001, signed on June 19, 2012 between
Aireon LLC and Harris Corporation, Government Communications Systems Division
(the “Agreement”) is entered into on this 31st day of July, 2012, by and between
Aireon LLC, a limited liability company organized and existing under the laws of
Delaware, having its office at 1750 Tysons Boulevard, Suite 1400, McLean, VA
22102 (“Aireon”) and Harris Corporation, Government Communications Systems
Division organized in the state of Delaware with offices located at 2400 Palm
Bay Road NE, Palm Bay, Florida 32905 USA (“Contractor”).

 

RECITALS

 

WHEREAS, Aireon and Contractor have engaged in discussions relating to changes
each would like to incorporate in the Agreement; and

 

WHEREAS, the Parties now desire to amend Articles 1,13.2, 17.2, 20, Exhibit C
and Exhibit F of the Agreement, and Sections 1 , 4.1 and 8 of the Statement of
Work.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Aireon to Contractor under the Agreement and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties hereby
amend the Agreement as follows:

 

1.Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed thereto in the Agreement.

 

2.Article 1 Definitions Item (j):

 

Change the title from “Business Proprietary Information” to “Proprietary
Information”.

 

3.Article 13.2 Background Intellectual Property: Section 13.2.1 Background
Intellectual Property is hereby deleted and replaced in its entirety as follows:

 

“All Background Intellectual Property and all Background IP Rights which are (a)
created, acquired or otherwise obtained [***], or (b) developed [***], shall
remain the sole and exclusive property of the Party who developed and owned such
Background Intellectual Property and Background IP Rights. Contractor hereby
grants to Aireon a fully-paid, royalty-free, worldwide, non-exclusive, license
right limited solely to the Aireon System and future Aireon System enhancements
to, either directly, or through its duly authorized agents, representatives, and
subcontractors, [***] any of Contractor’s Background IP Rights and Background IP
provided, delivered, or utilized under this Agreement for [***]. Except as
provided in Article 13; no other rights expressed or implied are granted to
Contractor’s Background IP. The Contractor’s Background IP is detailed in
Exhibit F of this Agreement. The Parties agree that, if necessary, Exhibit F may
be updated as needed during the Term of the Agreement.”

 

  Aireon LLC Business Proprietary Information 2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

4.Article 17.2 Consequences of Default Termination, change “Section 17.2.1
Termination by the Contractor for default of Aireon” to read “Section 17.2.2
Termination by the Contractor for default of Aireon”.

 

5.Article 20 – Dispute Resolution: Section 20.1 Escalation is hereby modified by
(i) deleting the words “such dispute to arbitration in accordance with Article
20.2 hereunder” immediately following the text “either Party may” in the last
sentence and (ii) inserting the words “such dispute to resolution by a court of
law in accordance with Article 20.2 hereunder.”

 

6.Exhibit C Milestone Payment Plan Firm Fixed Price: Exhibit C is hereby deleted
and replaced in its entirety by the following new Exhibit C:

 

EXHIBIT C – MILESTONE PAYMENT PLAN

 

FIRM FIXED PRICE (Revised)

 

 

Milestones and Milestone Reviews  Planned Date*
(Not Due
Date)   Payment Amount  [***]   [***]    [***]          $114,700,000  [***] 
         [***]          

 

7.Exhibit F Contract Background Intellectual Property Subject to Contract
Article 13 – Intellectual Property: Exhibit F is hereby deleted and replaced in
its entirety by the following new Exhibit F:

 

  Aireon LLC Business Proprietary Information 3

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

EXHIBIT F – CONTRACT BACKGROUND INTELLECTUAL PROPERTY SUBJECT TO CONTRACT
ARTICLE 13 - INTELLECTUAL PROPERTY (Revised)

 

Harris asserts for itself, or the person identified below, that the use, release
or disclosure of the following technical data or computer software should be
restricted:

 

Background Intellectual Property   Basis for assertion   Name of person
asserting
restrictions

 

[***]

  [***]   [***]

 

8.Exhibit A - Statement of Work is hereby amended as follows: [***]

 

This Amendment may be executed and delivered (including via facsimile or other
electronic means) in one or more counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

All other provisions of the Agreement not expressly referred to in this
Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized representatives as of the date set forth in the Preamble.

 

For Aireon For Contractor     AIREON LLC HARRIS CORPORATION
GOVERNMENT COMMUNICATIONS
SYSTEMS DIVISION

 

By: /s/ Donald L. Thoma   By: /s/ Janis Rubin-Telles           Name: Donald L.
Thoma   Name: Janis Rubin-Telles           Title: President & CEO   Title:
Contract Manager           Date: 7/31/12   Date: 8/15/2012

 

  Aireon LLC Business Proprietary Information 4

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

